Case 19-44253-mxm7 Doc 109 Filed 03/29/21                Entered 03/29/21 15:25:00       Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION


IN RE:                                              §
                                                    §
MATLOFF, DARREN SCOTT                               §         Case No. 19-44253-MXM-7
                                                    §
                                                    §         Chapter 7
     DEBTOR                                         §
                                                    §




                             TRUSTEE’S NOTICE OF ASSETS
                         AND REQUEST FOR CHANGE OF STATUS


       The above titled and numbered proceeding was originally noticed as a no-asset case.

No chapter 7 claims bar date has been established. I hereby request that the status of this

case be changed to an asset case. Please establish a chapter 7 bar date and notify creditors to file a

Proof of Claim.



                                                        Respectfully submitted,

                                                        /s/ Scott M. Seidel
                                                        Scott M. Seidel, Esq.
                                                        State Bar No. 17999450


                                                        6505 W. Park Blvd, Ste. 306
                                                        Plano, Texas 75093
                                                        Telephone: 214-234-2500
                                                        scott@scottseidel.com


                                                        CHAPTER 7 TRUSTEE
